Citation Nr: 1756144	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in a June 2017 video hearing.  A transcript of that hearing is of record.

Prior to certification of the issue to the Board, the RO granted service connection for posttraumatic stress disorder (PTSD) in a May 2017 rating decision.  That decision is considered a full grant of the benefit sought on appeal such that the Board no longer has jurisdiction over the PTSD issue.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (1997).


FINDINGS OF FACT

1. At the June 2017 Board hearing, the Veteran stated that he wished to withdraw his appeal of the denial of service connection for hearing loss.

2. The evidence shows tinnitus beginning with noise exposure in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of service connection for hearing loss by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision effectuates a withdrawal of an appeal and grants the remaining issue on appeal, the Veteran could not be prejudiced and discussion of VA's procedural duties is not necessary.

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the June 2017 Board hearing, the Veteran stated that he wished to withdraw his appeal of the denial of service connection for hearing loss.  By doing so, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for hearing loss, and it is dismissed.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, 
a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  


Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307(a)(3).  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C. § 1101(3).  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses including tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds the Veteran credible as his statements were detailed and consistent regarding this issue.  

Following a review of the evidence, the Board determines that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows tinnitus currently.  During the March 2012 examination, the Veteran reported experiencing tinnitus.  Next, the evidence shows noise exposure, threshold shift in hearing, and the onset of tinnitus in service.  The Veteran testified that while deployed to Afghanistan he was exposed to noise from firefights with small arms fire, mortar fire, and single-use rockets.  At the Board hearing and the examination, he reported that tinnitus began in service.  His DD 214 shows he served in Afghanistan as an infantryman.  His other personnel records note that he was involved in 19 combat patrols in Afghanistan.  Additionally, a comparison of his hearing from June 1999 to July 2004 shows a notable threshold shift, or decrease, in hearing at almost all levels, particularly in the left ear.  While the Veteran's hearing appeared to improve by the time he was evaluated in March 2012, this in-service threshold shift further evidences acoustic trauma.     

The March 2012 examiner opined that tinnitus was less likely than not related to military noise exposure.  The examiner reasoned that there was no significant permanent hearing threshold shifts between enlistment and the present.  As noted above, the Veteran did have a hearing threshold shift documented in hearing testing from June 1999 and July 2004.  The examiner's opinion is therefore based on an inaccurate factual premise and the Board places less weight on this opinion.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").  In this case, the Veteran has consistently reported experiencing tinnitus since his deployment to Afghanistan.  The RO found against his reports of continuity because he marked "no" on a health evaluation in March 2004.  During the Board hearing, the Veteran explained that in March 2004, he was still deployed in Afghanistan, did not specifically remember this questionnaire, and was not very concerned with paperwork while deployed.  

Indeed, the Veteran's military records show he did not return from Afghanistan until May 2004.  The Board finds it reasonable that the Veteran may not have been concerned with the accurate portrayal of non-urgent medical conditions while deployed.  Thus, the March 2004 medical assessment holds little probative value and is outweighed by the Veteran's other reports of onset and continuous tinnitus since service in Afghanistan.  Based on the competent and credible lay statements of continuity of symptomatology, service connection for tinnitus is established.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.



ORDER

The appeal of service connection for hearing loss is dismissed.

Service connection for tinnitus is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


